DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 12/7/2020.

Response to Amendment
The Amendment filed on 12/7/2020 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Xue (US PGPub 2017/0054640) in view of Brabson (US PGPub 2003/0023767).

Allowable Subject Matter
Claims 2, 3, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US PGPub 2017/0054640) in view of Brabson (US PGPub 2003/0023767).

Regarding claims 1, 10 and 16, Xue teaches a method (Xue, see abstract, An apparatus for establishing a connection in a load-balancing system is provided) comprising:
at a first node in a service mesh (Xue, see paragraph 0033, a load-balancing device in the load-balancing system), wherein the first node is configured to perform one or more services on network traffic obtained from an upstream network element via a pre-existing Transmission Control Protocol (TCP) session and provide the network traffic obtained from the upstream network element via the pre-existing TCP session to a downstream network element (Xue, see paragraph 0043, Because a TCP connection is established between the client and the real server, based on a load-balancing mode of the load-balancing device, the client may forward a request packet to the load-balancing device. The load-balancing device may then forward the request packet to a real server):
determining that the first node should no longer obtain the network traffic from the upstream network element via the pre-existing TCP session (Xue, see paragraph 0053, Consistent with embodiments of the present disclosure, in a load-balancing mode, request flows from the client to the real server go through the load-balancing device, and the response flows from the real server to the client do not go through the load-balancing device. In the response flows, the real server transmits reply packet directly to the client so as to reduce the load to the load-balancing device);
in response to determining that the first node should no longer obtain the network traffic from the upstream network element via the pre-existing TCP session, providing state information for the pre-existing TCP session to the downstream network element (Xue, see paragraphs 0039-0040, In step 105, the load-balancing device generates a self-defined packet to include the client connection information. In step 106, the load-balancing device forwards the self-defined packet to the real server), wherein the downstream network element is configured to establish a new TCP session having the state information for the pre-existing TCP session with the upstream network element and to obtain further network traffic from the upstream network element via the new TCP session (Xue, see paragraph 0040, the real server may extract the client connection information from the self-defined packet and establish a TCP connection with the client).

Xue teaches the above yet fails to teach terminating the pre-existing TCP session.
terminating the pre-existing TCP session (Brabson, see paragraphs 0030-0031 and 0066, The first data processing system 20 communicates with the client 10 over the initial connection 30, for example, through request/response exchanges with the client, until such time as sufficient information is received that the first data processing system 20 can determine which of the additional data processing systems 22, 22′ and 22″ is to receive the connection with the client 10. If accepted by the selected data processing system 22, the selected data processing system 22 continues to communicate with the client 10 over the transferred connection 30′, which is the initial connection 30 transferred to the selected data processing system 22. For a connection which is transferred, the application context passed by the “old” server on the sendmsg call may be made available to the “new” server on the recvmsg call. Likewise, the application on the “old” server should be able to relinquish ownership of the existing connection. This may be accomplished by closing the socket on the “old” server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xue with kernel based transaction processing of Brabson, because doing so would make Xue more efficient in relinquish ownership of the existing connection of an old server by closing the socket on the old server after establishing a new TCP connection with a new server (Brabson, see paragraph 0066).

Regarding claims 4 and 13, Xue in view of Brabson teaches wherein the downstream network element is a destination server to which the further network traffic 

Regarding claims 5 and 14, Xue in view of Brabson teaches wherein the upstream network element is a client device, and wherein the downstream network element provides, to a router configured to provide the network traffic obtained from the client device to the first node via the pre-existing TCP session, an indication to provide the network traffic obtained from the client device to the downstream network element via the new TCP session (Xue, see paragraph 0043, Because a TCP connection is established between the client and the real server, based on a load-balancing mode of the load-balancing device, the client may forward a request packet to the load-balancing device. The load-balancing device may then forward the request packet to a real server such that the real server may directly reply to the client with a responsive packet).

Regarding claims 6 and 15, Xue in view of Brabson teaches wherein the upstream network element is a second node in the service mesh (Xue, see paragraph 0043, Because a TCP connection is established between the client and the real server, based on a load-balancing mode of the load-balancing device, the client may forward a request packet to the load-balancing device. The load-balancing device may then forward the request packet to a real server such that the real server may directly reply to the client with a responsive packet).

Regarding claim 7, Xue in view of Brabson teaches wherein the state information for the pre-existing TCP session includes a TCP sequence number (Xue, see paragraphs 0044-0045, In some embodiments, a header of TCP packet may generally include fields of a source port, a destination port, a serial number, a confirmation number, reserved bits, TCP options, windows, check portions, urgent pointer, etc. A source port is a port or procedure that sends a packet. A destination port is a port or procedure that receives a packet. A serial number is used to mark a packet so that the device receiving the packet may confirm the data included in the packet based on the serial number).

Regarding claim 8, Xue in view of Brabson teaches wherein the state information for the pre-existing TCP session includes a TCP window size (Xue, see paragraphs 0044-0045, In some embodiments, a header of TCP packet may generally include fields of a source port, a destination port, a serial number, a confirmation number, reserved bits, TCP options, windows, check portions, urgent pointer, etc. A source port is a port or procedure that sends a packet. A destination port is a port or procedure that receives a packet. A serial number is used to mark a packet so that the device receiving the packet may confirm the data included in the packet based on the serial number).

Regarding claims 9 and 20, Xue in view of Brabson teaches wherein providing the state information for the pre-existing TCP session includes providing the state information for the pre-existing TCP session as in-band information in one or more 

Regarding claim 19, Xue in view of Brabson teaches wherein the state information for the pre-existing TCP session includes a TCP sequence number or a TCP window size (Xue, see paragraphs 0044-0045, In some embodiments, a header of TCP packet may generally include fields of a source port, a destination port, a serial number, a confirmation number, reserved bits, TCP options, windows, check portions, urgent pointer, etc. A source port is a port or procedure that sends a packet. A destination port is a port or procedure that receives a packet. A serial number is used to mark a packet so that the device receiving the packet may confirm the data included in the packet based on the serial number).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457